On Rehearing
PER CURIAM.
Our attention has been called to the fact that § 369, T. 7, 1940 Code had been superseded by Rule 44 A.R.Civ.P. which dispenses with the need to prove posting or publication of a municipal ordinance to make it prima facie admissible. This lack of publication is now defensive matter available to the opponent of receiving the ordinance. Sconyers v. Coffee Springs, 230 Ala. 206, 160 So. 554, can no longer be considered controlling.
The trial below took place March 11,1974 and hence the Rules of Civil Procedure were applicable since the change wrought by Rule 44 was adjectival only.
Opinion extended, application overruled.
All the Judges concur.